Citation Nr: 0418390	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an additional extension beyond a prior 
extension from January 22, 1994 to May 24, 1994 of the 
delimiting date for the receipt of Chapter 30, Title 38, 
United States Code, educational assistance benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant was separated from active duty on 
November 30, 1992 following over 20 years of active service. 






When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2004, it was remanded to the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO) via the Appeals Management Center (AMC) 
in Washington, D.C. for additional development regarding the 
issue noted above.  The case was returned to the Board and is 
now ready for further appellate review.  

This appeal is REMANDED to the RO via the AMC in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2003).

This case turns upon whether, and if so, for what specific 
period(s) of time, it can be clearly established by medical 
evidence that the veteran was unable to pursue his 
educational program under Chapter 30 because of a physical or 
mental disability.  

The purpose of the Board's March 2004 remand was to provide 
the appellant with specific notice of the VCAA sufficient to 
satisfy the VCAA notice requirements, and to provide him with 
an assisted opportunity to identify and obtain evidence that 
would support a finding that he was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from willful 
misconduct.  

Given that the appellant has been incarcerated for a large 
part of the delimiting period for his educational assistance 
benefits, the remand directives emphasized that the appellant 
should specifically be asked whether there are any prison 
medical records available that could provide pertinent 
information regarding any debilitating disability during the 
period in question.  

The claims file contains an undated letter that was 
presumably directed to the appellant by the RO subsequent to 
the Board's remand.  The letter did provide notice of the 
VCAA and did specify the type of evidence that would be 
helpful to the appellant in the pursuit of his claim.  
Unfortunately, the letter did not specifically ask whether 
there are any prison medical records available that could 
provide pertinent information regarding any debilitating 
disability during the period in question.  

Finally, it is noted that the VBA AMC was directed to 
readjudicate the claim of entitlement to additional extension 
beyond the extension previously awarded of the delimiting 
date for the receipt of Chapter 30 educational benefits and 
issue a supplemental statement of the case (SSOC) if the 
benefit was not granted to the veteran's satisfaction.  An 
SSOC was not issued following the noted development.  

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2003); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional development consistent 
with the directives posed in the Board's prior remand.  



In that regard, it would be important to designate the date 
of any letters that have been or will be sent to the 
appellant, including the above described letter that was sent 
by the RO subsequent to the Board's March 2004 remand.  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should request that the 
veteran submit additional statements from 
his medical care providers that would 
give specific dates (month, day and year 
of the beginning and ending periods) 
during which a diagnosed disability 
prevented him from training or going to 
school.  

It must be emphasized that:  
Given that the veteran has been 
incarcerated for a large part of the 
delimiting period for his educational 
assistance benefits, he should 
specifically be asked whether there are 
any prison medical records available that 
could provide pertinent information 
regarding any debilitating disability 
during the period in question.  

The VBA AMC should notify the veteran 
that if he is unable to obtain the 
specific medical information noted above, 
VA would assist him in retrieving the 
potentially supportive evidence if he 
provides appropriate authorizations for 
VA to obtain such evidence directly from 
the pertinent health care providers.  The 
VBA AMC should provide the veteran with 
the appropriate authorization forms for 
that purpose, including any authorization 
forms for any prison medical records that 
could assist the veteran in his claim.  
The VBA AMC should also inform him of the 
importance of this information in the 
consideration of this claim.

4.  The VBA AMC should ascertain the date 
of the above described letter that was 
sent by the RO to the veteran subsequent 
to the Board's March 2004 remand.  Any 
letter sent to the appellant pursuant to 
this remand must be dated, and a copy of 
the dated letter must be contained in the 
claims file.   
5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
additional extension beyond the extension 
previously awarded of the delimiting date 
for the receipt of Chapter 30 educational 
benefits.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


